FILED
                              NOT FOR PUBLICATION                           SEP 24 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JENGHIZ K. STEWART,                              No. 11-16955

                Plaintiff - Appellant,           D.C. No. 2:11-cv-00997-JWS-
                                                 ECV
  v.

UNKNOWN PARTIES; et al.,                         MEMORANDUM *

                Defendants - Appellees.



                      Appeal from the United States District Court
                               for the District of Arizona
                     John W. Sedwick, District Judge, Presiding **

                           Submitted September 10, 2012 ***

Before:         WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Jenghiz K. Stewart, an Arizona state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable John W. Sedwick, United States District Judge for the
District of Alaska, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
constitutional violations in connection with his bipolar disorder and Tourette

syndrome. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000). We may affirm on any basis supported by the record. Thompson v. Paul,

547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm in part, vacate in part, and

remand.

      The district court properly dismissed Stewart’s deliberate indifference and

retaliation claims against prison correctional staff because Stewart failed to allege

sufficient facts to demonstrate that these defendants violated his constitutional

rights. See Farmer v. Brennan, 511 U.S. 825, 834-37 (1994) (Eighth Amendment

claim requires prison official to have a sufficiently culpable state of mind); Rhodes

v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (plaintiff must allege that the

defendants took adverse action because of his protected conduct); see also

Abagninin v. AMVAC Chem. Corp., 545 F.3d 733, 742 (9th Cir. 2008) (conclusory

allegations of law insufficient to state a claim).

      Dismissal of Stewart’s Americans with Disabilities Act (“ADA”) claim was

proper because defendants, as individuals, were not liable under Title II of the

ADA. See Lovell v. Chandler, 303 F.3d 1039, 1052 (9th Cir. 2002).




                                            2                                    11-16955
      However, dismissal of Stewart’s remaining claims against the doctors,

nurses, and medical review committee defendants was improper at this early stage

in the proceedings. Stewart’s operative complaint alleges that the medical staff

defendants intentionally misdiagnosed his illnesses and revoked his special needs

order because of his formal and informal complaints about his medical care. As a

result, Stewart alleges he suffered from various physical and emotional injuries.

These allegations are sufficient to state claims for deliberate indifference and

retaliation. See Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (deliberate

indifference where defendant’s response to a serious medical need is a purposeful

act that causes further harm); Rhodes, 408 F.3d at 567-68 (setting forth elements of

a First Amendment retaliation claim); see also Hebbe v. Pliler, 627 F.3d 338, 342

& n.7 (9th Cir. 2010) (pro se complaint must be held to less stringent standards

despite changes in pleading standard applicable to other civil litigants).

Accordingly, we vacate the judgment in part and remand for further proceedings

consistent with our disposition.

      Stewart’s contentions concerning the qualifications and alleged bias of the

district court judge are unpersuasive.

      The parties shall bear their own costs on appeal.

      AFFIRMED in part, VACATED in part, and REMANDED.


                                           3                                       11-16955